BORDEN, J., with whom KATZ, J.,
joins, concurring. I agree with the majority and join its opinion. I write separately to elaborate on several points that are implicit in the majority’s reasoning.
We granted the plaintiffs petition for certification to appeal from the judgment of the Appellate Court, limited to the following issue: “Under the circumstances of this dissolution of marriage case, did the Appellate Court properly reverse the judgment of the trial court as to financial matters on the ground that the trial court did not refer to the statutes governing such matters?” Caffe v. Caffe, 236 Conn. 917, 673 A.2d 1144 (1996). The Appellate Court had reversed the trial court’s judgment on the basis of the following rationale: “The [trial] court’s only relevant conclusion was that the fault for the irretrievable breakdown of the marriage was that of the defendant. Although a court need not make express findings on each of the statutory criteria, or give equal weight to each of them, it should, at least, make some reference to the statute or statutes involved so that appellate courts will have guidance as to whether a court’s discretion is being exercised properly.” (Emphasis added.) Caffe v. Caffe, 40 Conn. App. 178, 179, 669 A.2d 629 (1996). In my view, this misreads the record, and is inconsistent with the usual role of an appellate court in reviewing a trial court’s judgment.
This statement by the Appellate Court misreads the record in this case because the reason for the breakdown of the marriage was not the only statutory factor that the trial court specifically mentioned in its memorandum of decision. It also specifically referred to the plaintiffs health and employability. The trial court specifically stated: “The court notes that the plaintiff claims she has limitations in her ability to find work. She shall forthwith apply for social security disability benefits.” Furthermore, the trial court, in its articulation filed in *85response to the Appellate Court’s order,1 specifically stated that the parties’ financial affidavits “were in fact reviewed by the court and used in making the rulings on the financial matters as set out in its memorandum of decision.” This statement clearly indicates that the trial court considered the statutory criteria of the parties’ income, expenses, assets and liabilities, because those are the factors disclosed by their affidavits.
The rationale of the Appellate Court is inconsistent with our jurisprudence regarding the role of an appellate court in reviewing a trial court’s judgment because the usual rule is that the trial court is presumed to have applied the law correctly, and it is the burden of the appellant to show to the contrary. See DiBerardino v. DiBerardino, 213 Conn. 373, 385, 568 A.2d 431 (1990). Indeed, even if the trial court record is ambiguous, we read the record to support, rather than to undermine, the judgment. State v. Crumpton, 202 Conn. 224, 232, 520 A.2d 226 (1987). Reversing the trial court solely because, in issuing its decision, it did not specifically “make some reference to the statute or statutes involved,” is inconsistent with that body of jurisprudence, and elevates the form of what the trial court did over its substance.
In this case, the trial court heard evidence for fourteen days, during which time it took seventy-seven pages of notes. The court issued an eleven page written memorandum of decision detailing its findings as to the cause of the marital breakdown, as well as its orders on the following items: alimony; custody and visitation; child support; consultation between the parties regarding the upbringing of the minor child; allocation of *86assets and liabilities; the plaintiffs health and ability to work; health and life insurance; school tuition for the child; attorney’s fees; and allocation of the child for purposes of claiming an income tax dependency. There is no reason to believe, and the defendant did not establish, that in undertaking this task the trial court did so without taking into account the applicable law. Although it is preferable that the trial court refer to the relevant statutes, the fact that the court did not refer to the statutes that governed its task does not establish that it disregarded them.
Finally, the reason given by the Appellate Court for its apparent requirement that the trial court refer to the applicable statutes — “so that appellate courts will have guidance as to whether a court’s discretion is being exercised properly” — is unpersuasive. Appellate courts routinely decide cases involving the exercise of discretion by trial courts without the benefit of the trial court having specifically cited the statute, case law or legal criteria governing that exercise. There is no reason to impose a greater burden of appellate review in cases involving marital dissolution. Our task is to examine the record and to determine whether “the court either incorrectly applied the law or could not reasonably conclude as it did.” Weiman v. Weiman, 188 Conn. 232, 234-35, 449 A.2d 151 (1982).

 The trial court was asked by the defendant, in his motion for articulation, to respond to the following question: “Can the Court articulate the proper statutory and common law criteria applied in its decision after weighing the evidence presented?” The court declined to do so because it considered the question “too vague and general.”